Name: Commission Regulation (EC) NoÃ 647/2006 of 27 April 2006 on the issue of rice import licences for applications lodged in the first 10 working days of April 2006 under Regulation (EC) NoÃ 327/98
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  trade;  plant product
 Date Published: nan

 28.4.2006 EN Official Journal of the European Union L 115/18 COMMISSION REGULATION (EC) No 647/2006 of 27 April 2006 on the issue of rice import licences for applications lodged in the first 10 working days of April 2006 under Regulation (EC) No 327/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the markets in rice (1), Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (2), and in particular Article 5(2) thereof, Whereas: An examination of the quantities for which rice import licence applications have been lodged for the April 2006 tranche shows that licences should be issued for the quantities applied for, multiplied, where appropriate, by a percentage reduction and the quantities available for carry-over to the following tranche should be fixed, HAS ADOPTED THIS REGULATION: Article 1 1. Import licence applications for the tariff quotas for rice opened by Regulation (EC) No 327/98, submitted in the first 10 working days of April 2006 and notified to the Commission shall be subject to percentage reduction coefficients as set out in the Annex to this Regulation. 2. The quantities available under the April 2006 tranche, to be carried over to the following tranche, shall be as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 28 April 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 96. Regulation as amended by Regulation (EC) No 247/2006 (OJ L 42, 14.2.2006, p. 1). (2) OJ L 37, 11.2.1998, p. 5. Regulation as last amended by Regulation (EC) No 2152/2005 (OJ L 342, 24.12.2005, p. 30). ANNEX Reduction percentages to be applied to quantities applied for under the tranche for April 2006 and quantities available for the following tranche: (a) Quota of wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(a): Origin Serial No Reduction percentage for the April 2006 tranche Quantity carried over to the tranche for July 2006 (tonnes) United States of America 09.4127 0 (1) 11 635 Thailand 09.4128 0 (1) 1 230,404 Australia 09.4129 0 (1) 531,5 Other origins 09.4130 98,7985 0 (b) Quota of husked rice falling within CN code 1006 20 provided for in Article 1(1)(b): Origin Serial No Reduction percentage for the April 2006 tranche Quantity carried over to the tranche for July 2006 (tonnes) Australia 09.4139 0 (2) 7 822 United States of America 09.4140 0 (2) 5 732 Thailand 09.4144 0 (2) 1 812 Other origins 09.4145 0 (2) 117 (1) To be issued for the quantity in the application. (2) To be issued for the quantity in the application.